DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, is drawn to a first control device, including: an ignition control unit that controls energization of an ignition coil that applies electric energy to a spark plug that discharges in a cylinder of an internal combustion engine to ignite a fuel, wherein the ignition control unit continuously transmits a first pulse signal to an igniter connected to the ignition coil before dielectric breakdown between electrodes of the spark plug, and continuously transmits a second pulse signal to the igniter after the dielectric breakdown between the electrodes of the spark plug to control the energization of the ignition coil, and a period of the first pulse signal is shorter than a period of the second pulse signal.
Group II, claim 9, is drawn to a second control device, including: an ignition control unit that controls energization of an ignition coil that applies electric energy to a spark plug that discharges in a cylinder of an internal combustion engine to ignite a fuel, wherein the ignition control unit controls the energization of the ignition coil so that a predetermined voltage smaller than a dielectric breakdown voltage occurs between electrodes of the spark plug before dielectric breakdown between the electrodes of the spark plug, and a predetermined current flows through the spark plug after the dielectric breakdown between the electrodes of the spark plug.
Group III, claims 10-14, is drawn to a third control device, including: a flow velocity estimation unit that estimates a flow velocity of an air-fuel mixture in a cylinder of an internal combustion engine, wherein the flow velocity estimation unit estimates the flow velocity based on at least one of a discharge current and a discharge voltage of a spark plug that discharges in the cylinder to ignite a fuel. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. As an example, group III does not appear to share any subject matter with groups I & II. Thus, independent claim 1, independent claim 9 and independent claim 10 lack unity a priori
Claim 1, claim 9 and claim 10 are also understood to correspond to different groups of invention that fail to meet the requirement for unity of invention because, for example, claim 10 is anticipated by at least JP 2015-200257 A to Nakagawa et al., as Nakagawa fully discloses a control device for an internal combustion engine comprising: a flow velocity estimation unit that estimates a flow velocity of an air-fuel mixture in a cylinder of an internal combustion engine, wherein the flow velocity estimation unit estimates the flow velocity based on at least one of a discharge current and a discharge voltage of a spark plug that discharges in the cylinder to ignite a fuel [for example, as depicted by at least Figs. 1-3 and as discussed throughout the specification (e.g., see at least ¶ 0044-0050, 0061 & 0066) of Nakamura, an electronic control unit (ECU) 81 (e.g., “control device”), as designed (and without modification), is capable of performing functions to estimate a velocity, via a flow velocity determination circuit 85, a flow velocity in a combustion chamber 17 of a mixture, including air and port-injected fuel, introduced to the combustion chamber 17 based on a secondary current I2 (e.g., “discharge current”) of a spark plug 7, such that it is understood that the ECU 81 includes structure and function the same as (or equivalent to) a “flow velocity estimation unit” (also, see: MPEP 2181)]. Nakagawa is also identified as an anticipatory reference by the international search report having a mailing date of 12/10/2019, as previously provided by the information disclosure statement filed by Applicant on 4/22/2021. Therefore, claim 10 in its current form in the instant application lacks novelty in view of at least Nakagawa, and the existence of an anticipatory reference demonstrating that one or more independent claims lack novelty establishes the lack of a single general inventive concept (e.g., see: MPEP 1850).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.